
	
		I
		111th CONGRESS
		2d Session
		H. R. 4826
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2010
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote neighborhood stabilization by incentivizing
		  short sales, as a preferable alternative to foreclosure, through the Internal
		  Revenue Code of 1986.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Homeowner Relief Act of
			 2010.
		2.Deduction for loss
			 from sale of principal residence
			(a)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Loss from sale
				of principal residence
						(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction for the taxable year any loss recognized on the sale or exchange of
				property during the taxable year if, during the 5-year period ending on the
				date of the sale or exchange, such property has been owned and used by the
				taxpayer as the taxpayer’s principal residence for periods aggregating 2 years
				or more.
						(b)Limitations
							(1)Aggregate
				limitationThe aggregate
				amount allowed as a deduction under subsection (a) for all taxable years shall
				not exceed $9,000.
							(2)Annual
				limitation
								(A)In
				generalThe amount allowed to a taxpayer as a deduction under
				subsection (a) for a taxable year shall not exceed $3,000.
								(B)CarryforwardIf the deduction allowable under subsection
				(a) for any taxable year exceeds the limitation imposed by subparagraph (A) for
				the taxable year, the excess shall be carried to each of the 2 succeeding
				taxable years and added to the deduction allowable under subsection (a) for
				such succeeding year.
								(3)Exclusion of
				loss allocated to nonqualified use
								(A)In
				generalSubsection (a) shall not apply to so much of the loss
				from the sale or exchange of property as is allocated to periods of
				nonqualified use.
								(B)AllocationFor
				purposes of subparagraph (A), loss shall be allocated to periods of
				nonqualified use based on the ratio which—
									(i)the aggregate periods of nonqualified use
				during the period such property was owned by the taxpayer, bears to
									(ii)the period such
				property was owned by the taxpayer.
									(C)Period of
				nonqualified use; Coordination with recognition of gain attributable to
				depreciationFor purposes of this paragraph, rules similar to the
				rules of subparagraphs (C) and (D) of section 121(b)(5) shall apply.
								(4)Application to
				only 1 sale
								(A)In
				generalSubsection (a) shall not apply to more than 1 sale or
				exchange of a principal residence by the taxpayer.
								(B)Special rule for
				joint returnsIn the case of a joint return with respect to the
				sale or exchange of a principal residence, if a deduction was allowable under
				subsection (a) to a spouse for a prior sale or exchange of a principal
				residence, paragraphs (1) and (2)(A) shall be applied by reducing the dollar
				amounts therein by the deduction so allowable (one-half of such deduction in
				the case of a joint return).
								(5)Sale or exchange
				with related person
								(A)In
				generalSubsection (a) shall not apply to any sale or exchange to
				a related person.
								(B)Related
				personFor purposes of this subparagraph (A), a person
				(hereinafter in this subparagraph referred to as the related
				person) is related to any person if—
									(i)the related person
				bears a relationship to such person specified in section 267(b) or section
				707(b)(1), or
									(ii)the related
				person and such person are engaged in trades or business under common control
				(within the meaning of subsections (a) and (b) of section 52).
									For
				purposes of clause (i), in applying section 267(b) or 707(b)(1), 10
				percent shall be substituted for 50 percent.(c)Home sales price
				must be consistent with local marketThe sale or exchange of a principal
				residence shall not be taken into account for purposes of subsection (a) unless
				the taxpayer demonstrates to the satisfaction of the Secretary that the price
				for which such home is sold (or value received in the case of an exchange) is
				consistent with local property values of dwellings of a similar size and
				condition at the time of such sale or exchange.
						(d)Applicable
				rulesFor purposes of this section, rules similar to the rules of
				subsection (d) of section 121 shall apply, except that paragraph (6) thereof
				shall be applied by substituting loss for
				gain.
						(e)Election To have
				section not applyThis
				section shall not apply to any sale or exchange with respect to which the
				taxpayer elects not to have this section apply.
						(f)TerminationThe
				section shall not apply to the sale or exchange of a principal residence after
				December 31,
				2012.
						.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Loss from sale
				of principal residenceThe deduction allowed by section
				224.
					.
			(c)Conforming
			 amendments
				(1)Section 165(c) of
			 such Code is amended by striking and at the end of paragraph
			 (2), by striking the period at the end of paragraph (3) and inserting ;
			 and, and by inserting after paragraph (3) the following new
			 paragraph:
					
						(4)to the extent provided in section 224,
				losses from the sale or exchange of a principal
				residence.
						.
				(2)Section 165(f) of
			 such Code is amended by inserting and in section 224 in the case of
			 losses from the sale or exchange of a principal residence before the
			 period at the end.
				(d)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. Loss from sale of principal
				residence.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Waiver of Fannie Mae
			 and Freddie Mac waiting period requirements after short sale for certain
			 mortgagors
			(a)In
			 generalThe Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation shall waive
			 the applicability of any short sale waiting period requirement with respect to
			 the purchase and any commitment to purchase, by such Association or
			 Corporation, of a covered mortgage if the mortgagor under such covered
			 mortgage—
				(1)was, at the time of the short sale of the
			 principal dwelling of such mortgagor that was subject to the previous mortgage,
			 current on all payments due under the mortgage satisfied by such short sale;
			 and
				(2)has a credit score greater than the
			 equivalent of a FICO score of 679.
				(b)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Covered
			 mortgageThe term
			 covered mortgage means a mortgage under which the mortgagor is an
			 individual who was previously the mortgagor under another mortgage on the
			 principal dwelling of such mortgagor, which principal dwelling was sold in a
			 short sale.
				(2)Short
			 saleThe term short
			 sale, with respect to an individual, has the meaning given such term
			 under section 605(a)(7)(B) of the Fair Credit Reporting Act.
				(3)Short sale
			 waiting period requirementThe term short sale waiting period
			 requirement means any underwriting or other requirement of the Federal
			 National Mortgage Association or the Federal Home Loan Mortgage Corporation
			 that requires, for the purchase by such Association or Corporation of a
			 mortgage under which the mortgagor is an individual who was previously the
			 mortgagor under another mortgage that was sold in a short sale, that any
			 minimum period of time elapse after the occurrence of such short sale.
				(c)SunsetThe provisions of this section shall cease
			 to be effective on and after January 1, 2013.
			
